Exhibit 10.65

 

M I E T V E R T R A G

 

zwischen

 

ABB Grundbesitz GmbH

Wallstadter Straße 59

68526  Ladenburg

 

- nachfolgend Vermieterin genannt -

 

und

 

MFIC Corporation

30 Ossipee Road

Newton, MA 02464-9101

- vertreten durch Herrn Robert P. Bruno

 

- nachfolgend Mieterin genannt -

 

1.             MIETOBJEKT

 

1.1           Die Vermieterin ist Eigentümerin des Grundstücks/der Grundstücke
Edisonstr. 15 in 68623 Lampertheim.

 

1.2           Die in anliegendem Lageplan (Anlage 1) gelb und mit „MFIC”
gekennzeichneten Grundstücks-/Gebäudeteile werden nachfolgend „Mietobjekt”
genannt. Seine wesentliche Nutzung besteht aus:

 

a) Büroflächen, Halle 2 OG Süd

 

66,49 m²

 

b) Produktionsflächen Geb. 31, EG

 

86,12 m²

 

 

Der Mieterin werden für Dauer der Mietzeit die im Übergabeprotokoll genannten
Schlüssel/Zugangskarten übergeben (ist bereits durch die GTE erfolgt). Eine
Vervielfältigung von Schlüsseln und/oder ein Austausch von Schlössern bedarf der
schriftlichen Zustimmung der Vermieterin. Bei Verlust von
Schlüsseln/Zugangskarten trägt die Mieterin die Kosten der Wiederbeschaffung.
Die Vermieterin ist außerdem berechtigt, Schlösser und Schließgruppen auf Kosten
der Mieterin zu erneuern, wenn die Gefahr eines Missbrauchs durch Unberechtigte
besteht.

 

1.4           Die vorstehend unter Ziffer 1.2 bezeichneten Mietflächen sind
gemäß DIN 277 ermittelt. Eine etwaige Abweichung der angegebenen Mietflächen von
den

 

--------------------------------------------------------------------------------


 

tatsächlichen Verhältnissen von bis zu 3 % begründet weder für die Vermieterin
noch die Mieterin einen Anspruch auf Änderung des Mietzinses. Bei einer
Abweichung von mehr als 3 % wird der Mietzins entsprechend der vollen Abweichung
angepasst. Nach Ablauf von drei Monaten seit Mietbeginn können weder die
Vermieterin noch die Mieterin eine solche Anpassung der Miete verlangen.

 

2.             VERMIETUNG

 

2.1           Die Vermieterin vermietet der Mieterin das Mietobjekt nebst
Mitbenutzung der Zu- und Abfahrten, Einfriedungen, Ver- und Entsorgungsanlagen
und -leitungen und sonstigem Zubehör.

 

2.2           Der Mieterin ist gestattet, das Mietobjekt als Büroraum (Geb. 2)
sowie zum Betrieb eines Labors (in Geb. 31, EG) für die Überprüfung von
Maschinen zur Dispergierung sowie für Anwendungstests zu benutzen. Etwaige für
den vorgesehenen Betrieb erforderliche behördliche Genehmigungen hat die
Mieterin auf eigene Kosten zu beantragen und aufrechtzuerhalten. Die Vermieterin
übernimmt keine Haftung dafür, dass erforderliche Genehmigungen erteilt werden
bzw. erteilte Genehmigungen fortbestehen.

 

2.3           Der Mieterin sind Lage, Größe und Zustand des Mietobjektes und der
baulichen Anlagen sowie der Ver- und Entsorgungseinrichtungen vollumfänglich
bekannt. Sie übernimmt das Mietobjekt in dem Zustand, wie es sich bei Übernahme
befunden hat, d. h. sie kann sich nach Übernahme nicht auf bestehende Mängel
berufen. Vielmehr erkennt Sie das Mietobjekt ohne Einschränkungen als
vertragsgemäß an.

 

2.4           Die Belastung der Stockwerksdecke des Gebäudes 31 ist der Mieterin
entsprechend der diesem Mietvertrag als Anlage 3 beigefügten
Maschinenaufstellungsplan mit dazugehöriger Stellungnahme der Schreiber
Planungsgesellschaft vom 04.03.2004 gestattet. Für Schäden, die durch
Überschreitungen der sich aus Anlage 3 ergebenden Stockwerksbelastungen
eintreten, haftet die Mieterin.

 

3.             MIETZEIT UND KÜNDIGUNG

 

3.1           Die Mietvertragslaufzeit beginnt am 01.04.2004. Das Objekt wird
gemietet gemäß Istzustand, d.h. nach Durchführung der Renovierungsarbeiten am
Bodenbelag sowie an Decken und Wänden im EG des Geb. 31.

 

3.2           Das Mietverhältnis wird für die Dauer von 3 Jahren fest
abgeschlossen (Festmiet-zeit). Nach Ablauf der 3-jährigen Festmietzeit räumt die
Vermieterin der Mieterin 3 Optionen zur Verlängerung des Vertrages von jeweils 3
Jahren zu den Bedingungen dieses Mietvertrages ein. Will die Mieterin von den
Optionen Gebrauch machen, so hat sie dies der Vermieterin jeweils spätestens 9
Monate vor Ablauf der Vertragszeit schriftlich mitzuteilen. Wird das
Mietverhältnis nicht mit einer Frist von 6 Monaten zum Ablauf der Festmietzeit
bzw. Optionszeit gekündigt, so verlängert es sich auf unbestimmte Zeit und kann
dann mit einer Frist von 6 Monaten zum jeweiligen Kalenderjahresende gekündigt
werden.

 

2

--------------------------------------------------------------------------------


 

3.3           Die Kündigung bedarf zu ihrer Wirksamkeit der Schriftform. Für die
Rechtzeitigkeit der Kündigung ist nicht die Absendung, sondern der Zugang des
Kündigungs-schreibens maßgebend.

 

4.             VORZEITIGE BEENDIGUNG DER MIETZEIT

 

4.1           Die Vermieterin ist zur außerordentlichen fristlosen Kündigung des
Mietverhältnisses berechtigt, wenn

 

a)             die Mieterin eine ihr nach diesem Vertrag obliegende wesentliche
Verpflichtung nicht erfüllt und die Erfüllung trotz schriftlicher Abmahnung der
Vermieterin bin-nen angemessener Frist nicht vornimmt.

 

b)            die Mieterin mit einem Betrag von zwei Monatsmieten im Rückstand
ist und der erfolgten Zahlungsaufforderung nicht innerhalb von 14 Tagen Folge
leistet.

 

c)             die Mieterin den vertragswidrigen Gebrauch der Mietsache
ungeachtet einer schriftlichen Abmahnung der Vermieterin fortsetzt.

 

d)            über das Vermögen der Mieterin das Insolvenzverfahren eröffnet
oder beantragt wird oder die Eröffnung mangels Masse abgelehnt wird.

 

4.2           Im Falle von Ziffer 4.1 b) wird die Kündigung unwirksam, wenn die
Mieterin spätes-tens 14 Tage nach Zugang des Kündigungsschreibens den
Mietrückstand in voller Höhe bezahlt oder mit einer rechtskräftig festgestellten
oder von der Vermieterin an-erkannten Gegenforderung aufrechnet.

 

4.3           Endet das Mietverhältnis durch fristlose Kündigung der
Vermieterin, so haftet die Mieterin bis zu dem vereinbarten Vertragstermin bzw.
bis zum nächstmöglichen Kün-digungstermin für den Schaden, den die Vermieterin
dadurch erleidet, dass das Mietobjekt nach dem Auszug der Mieterin nicht oder
nur billiger vermietet werden kann.

 

3

--------------------------------------------------------------------------------


 

5.             MIETZINS

 

5.1           Die monatliche Mietzahlung ab 01.04.2004 setzt sich wie folgt
zusammen:

 

Grundmiete

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flächenart

 

Fläche

 

€/m²

 

€/Monat

 

Büro-, Sanitär-, Verkehrsfl.

 

66,49 m²

 

5,37 €/m²

 

357,05 €

 

Produktionsflächen

 

86,12 m²

 

5,01 €/m²

 

431,46 €

 

Freiflächen.

 

 

 

 

 

0,00 €

 

PKW-Stellplätze

 

 

 

 

 

0,00 €

 

Summe

 

152,61 m²

 

 

 

788,51 €

 

 

 

 

 

 

 

 

 

zzgl. Nebenkostenvorauszahlung (§ 7.3)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Flächenart

 

Fläche

 

€/m²

 

€/Monat

 

Büro-, Sanitär-, Verkehrsfl.

 

66,49 m²

 

2,64 €/m²

 

175,53 €

 

Produktionsflächen

 

86,12 m²

 

2,64 €/m²

 

227,36 €

 

Freiflächen

 

 

 

 

 

0,00 €

 

Summe

 

152,61 m²

 

 

 

402,89 €

 

 

 

 

 

 

 

 

 

Zwischensumme

 

 

 

 

 

1.191,40 €

 

zzgl. gesetzl. USt.

 

 

 

 

 

190,62 €

 

Mietzahlung gesamt

 

 

 

 

 

1.382,03 €

 

 

5.2           Die Miete ist spätestens bis zum 3. Werktag jeden Monats im voraus
kostenfrei auf das folgende Konto der Vermieterin zu zahlen:

 

Dresdner Bank AG, Mannheim, BLZ 670 800 50, Kto. Nr. 686649900

 

5.3           Falls die Monatsmiete nicht bis zum 10. Werktag des Monats
eingeht, ist die Ver-mieterin berechtigt, Verzugszinsen ab Fälligkeit bis zum
Tage des Eingangs in Höhe von 5 % p. a. über dem Basiszinssatz in Rechnung zu
stellen.

 

5.4           Die erste Monatsmiete ist nach vertragsgerechter Übergabe des
Mietobjektes an die Mieterin fällig. Erfolgt die Übergabe nicht zum
Monatsersten, so ist für jeden Tag der Nutzung 1/30 des monatlichen Mietzinses
zu entrichten.

 

5.5           Die Mieterin kann gegenüber dem Mietzins nur mit von der
Vermieterin anerkannten oder rechtskräftig festgestellten Gegenforderungen
aufrechnen.

 

4

--------------------------------------------------------------------------------


 

5.6           Die Mieterin ist damit einverstanden, dass die Mietforderung an
Dritte abgetreten wird, z. B. an die refinanzierende Bank.

 

6.             WERTSICHERUNG

 

6.1           Verändert sich der vom Statistischen Bundesamt festgestellte
Verbraucherpreisindex für Deutschland (Basis 2000 = 100) gegenüber dem Stand bei
Beginn des Mietverhältnisses bzw. dem Stand zum Zeitpunkt der letzten
Mietzinsanpassung um mehr als 10 Punkte und ist seit Mietbeginn bzw. der letzten
Mietzinsanpassung mindestens 1 Jahr vergangen, so verändert sich der Mietzins in
dem gleichen prozentualen Verhältnis, ohne das es einer Mietänderungserklärung
bedarf.

 

6.2           Der neue Mietzins ist mit Beginn des Monats zu zahlen, für den die
Änderung des Lebenshaltungskostenindex durch das Statistische Bundesamt
festgestellt worden ist.

 

6.3           Sollte der Verbraucherpreisindex für Deutschland auf Basis 2000 =
100 nicht mehr ermittelt werden können, so soll eine Überleitung durch
Umrechnung auf die Basis des dann jeweils veröffentlichten
Lebenshaltungskostenindex erfolgen, im übrigen aber wie vorstehend beschrieben
verfahren werden. Das gleiche gilt bei allen späteren Umstellungen des
Lebenshaltungskostenindex auf ein anderes Basis-Jahr.

 

7.             NEBENKOSTEN

 

7.1           Die Mieterin trägt alle Betriebskosten gemäß
Betriebskostenverordnung (Anlage 2) sowie alle sonstigen für das Mietobjekt
anfallenden Verbrauchs- und Nebenkosten einschließlich der Verwaltungskosten.

 

7.2           Die Mieterin trägt daneben alle anfallenden objektbezogenen
Steuern, Gebühren und Abgaben, auch soweit solche während der Mietzeit neu
begründet werden. Dies sind insbesondere alle privaten und öffentlichen Lasten,
die die Vermieterin in ihrer Eigenschaft als Grundstückseigentümerin und
Vermieterin des Mietobjekts zu tragen hat (insbesondere die Grundsteuer und die
Kosten der Gebäudeversicherung).

 

7.3           Die für die Ver- und Entsorgung des Mietobjektes notwendigen
Verträge hat die Mieterin soweit möglich auf eigene Kosten abzuschließen. Soweit
kein Direktbezug erfolgt, ist die Vermieterin berechtigt, die Nebenkosten,
Steuern, Abgaben und Gebühren auf die Mieterin nach Flächen umzulegen und eine
monatliche Vorauszahlung in Höhe der wahrscheinlich entstehenden Kosten zu
verlangen.

 

Die Versorgung des Mietobjektes mit elektr. Energie, Wasser, Abwasser, Wärme und
Druckluft erfolgt durch die Vermieterin.

 

Die Nebenkostenvorauszahlung (2,64 €/ m²) setzt sich wie folgt zusammen:

 

•      Versorgungsgrundleistungen und –kosten zur Bereitstellung der

 

5

--------------------------------------------------------------------------------


 

• Elektrischen Energieversorgung

 

0,19 €/m²

 

• Heizung, Be- und Entlüftung

 

0,21 €/m²

 

• Wasserver- und Entsorgung

 

0,07 €/m²

 

• Kanalgebühr für Niederschlagswasser

 

0,08 €/m²

 

• Druckluftversorgung

 

0,13 €/m²

 

• Fernmeldeanlagen (wird über IBM bzw. GTE berechnet)

 

0,00 €/m²

 

•      Verbrauchskosten o. g. Medien

 

0,60 €/m²

 

•      Pflege der Außenanlagen incl. Winterdienst

 

0,08 €/m²

 

•      Nebenkosten für Grundstücks- u. Gebäudeservice

 

1,28 €/m²

 

 

wie Standortverwaltung, Betriebskostenabrechnung, Bereitstellung der allg.
Werkinfrastruktur, Bereitstellung der Brandmeldeanlage incl. Aufschaltung zur
Feuerwehr, Elektrische Sicherheitsprüfung der im Gebäude installierten
Versorgungssysteme bis Zähler oder Verteilerkasten Mieter; Pförtner u. 
Empfangsdienst.

 

Sollten sich vorgenannte Preise aufgrund von Kostensteigerungen erhöhen, ist der
Vermieter zu einer entsprechenden Anpassung berechtigt.

 

7.4           Über die Nebenkostenvorauszahlungen ist einmal jährlich
abzurechnen. Die Vermieterin oder eine von ihr beauftragte
Verwaltungsgesellschaft hat der Mieterin innerhalb angemessener Frist nach Ende
des Kalenderjahres eine Berechnung der von der Mieterin anteilig zu tragenden
Kosten für das vergangene Kalenderjahr vorzulegen.

 

Etwaige Nach- oder Rückzahlungen sind innerhalb von 4 Wochen nach Bekanntgabe
fällig. Die Vermieterin hat das Recht, die Höhe der Vorauszahlung nach
Abrechnung den tatsächlich anfallenden Kosten anzupassen. Die Vermieterin ist
ferner berechtigt, die Abrechnungsart für die Nebenkosten oder einzelne
Positionen der Nebenkosten zu ändern.

 

7.5           Die Nebenkostenzahlung ist monatlich zusammen mit dem Mietzins auf
das in Ziff. 5.2 genannte Konto zu leisten.

 

7.6           Die Vermieterin haftet nicht für die Lieferung von Fernwärme,
Strom, Gas, Wasser, Druckluft u.ä. durch die entsprechenden Versorgungsträger,
es sei denn, sie hat den Ausfall vorgenannter Lieferungen und Leistungen
vorsätzlich oder grob fahrlässig zu vertreten.

 

7.7           Die Bereitstellung von Medien erfolgt bezüglich,

•      Elektrischer Energie bis zur Hauptverteilung des Mietobjektes, soweit sie
vom öffentlichen Netz zur Verfügung gestellt wird. Der maximale Anschlusswert
beträgt 400 V bei 63 A.

•      Druckluft bis zum Übergabezähler des Mietobjektes soweit sie vom Netz zur
Verfügung gestellt wird. Es werden maximal 2 cbm/min mit einem Druck von 6 bar
zur Verfügung gestellt.

•      Werkwasserversorgung bis zum Übergabezähler des Mietobjektes.

 

Dem Mieter ist ohne schriftliche Genehmigung des Vermieters nicht gestattet,
vorgenannte maximale Bezugswerte bzw. –mengen zu überschreiten.

 

6

--------------------------------------------------------------------------------


 

7.8           Die nachfolgenden Wartungs- und Infrastrukturdienstleistungen
stellt der Betreiber des Standortes (z. Z. ABB Gebäudetechnik AG) der Mieterin
gegen gesonderte Vergütung zur Verfügung.

 

•      Wartung der mieterspezifischen technischen Einbauten

•      Kleinreparaturen

•      Hausmeisterdienste

•      Postdienste

•      Kopier und Druckereidienste

•      Reinigungsleistungen, Pflegedienste

•      Umzugsdienste

•      Waren- und Logistikdienste

•      Telefondienste

•      Entsorgung des Produktionsmülls

•      Logistikdienstleistungen

 

8.             VERSICHERUNG UND HAFTUNG

 

8.1.          Die Mieterin übernimmt die Verkehrssicherungspflicht innerhalb des
Mietobjektes. Sie wird die Vermieterin insoweit von allen Ansprüchen Dritter
freistellen

 

8.2           Die Vermieterin schließt für das Mietobjekt die
Gebäudeversicherung inkl. Feuer-, Sturm- und Leitungswasserversicherung ab.

 

8.3           Die Mieterin hat auf eigene Kosten für die von ihr zu tragende
Haftung im Hinblick auf das Mietobjekt entsprechende Versicherungen
abzuschließen, wie z.B. Haftpflichtversicherung oder Versicherungen für die
Ausstattung des Mietobjektes, für welche bei der Gebäudeversicherung keine
Risikodeckung besteht.

 

Sofern der Betrieb der Mieterin eine Erhöhung von Versicherungsrisiken
verursacht oder eine solche Erhöhung während der Mietdauer eintritt, ist die
Mieterin verpflichtet, unverzüglich eine entsprechende Anpassung der
Versicherungsdeckung zu bewirken; die Vermieterin ist hiervon zu unterrichten.

 

8.4           Für Beschädigungen des Mietobjektes und des Gebäudes sowie der zu
dem Mietob-jekt oder dem Gebäude gehörenden Anlagen ist die Mieterin
ersatzpflichtig, soweit sie von ihr oder den zu ihrem Betrieb gehörenden
Personen, Besuchern, Lieferanten, Handwerkern, Untermietern und dergleichen
schuldhaft verursacht worden sind. Der Nachweis des Nichtverschuldens obliegt
der Mieterin.

 

8.5           Für die von der Vermieterin zu tragende Haftung gilt die
gesetzliche Regelung. Die Haftung der Vermieterin und ihrer Erfüllungsgehilfen
für Folgeschäden einschließlich Mangelfolgeschäden - gleich aus welchem
Rechtsgrund -, wie Produktionsausfall, entgangener Gewinn und Schäden, die an
den Sachen der Mieterin entstehen, ist außer in Fällen des Vorsatzes und der
groben Fahrlässigkeit ausgeschlossen. Sollten Folgeschäden durch Versicherung
gedeckt sein, so haftet die Vermieterin im Falle einfacher Fahrlässigkeit in dem
Umfange, in dem die Versicherung Ersatz leistet. Das gleiche gilt für den Fall,
in welchem ein Dritter in Regreß genommen werden kann.

 

7

--------------------------------------------------------------------------------


 

8.6           Die Mieterin haftet für alle Umweltschäden, d. h. für
Verunreinigungen des Bodens, des Grundwassers und der Gebäude mit
umweltgefährdenden Stoffen, die während der Mietzeit durch die Mieterin oder
deren Untermieter verursacht werden. Die Mieter-in wird die Vermieterin insoweit
von allen privat- oder öffentlich-rechtlichen Ansprüchen Dritter freistellen.
Der von der Mieterin zu leistende Schadensersatz umfaßt auch die zur
Feststellung eines Schadens notwendigen Kosten. Schadensersatzansprüche aufgrund
dieser Regelung verjähren 2 Jahre nach Beendigung des Mietverhältnisses.

 

9.             BENUTZUNG DER MIETRÄUME, UNTERVERMIETUNG

 

9.1           Die Mieterin wird das Mietobjekt gemäß den vertraglichen
Bestimmungen benutzen und die Mieträume und deren Einrichtungen schonend und
pfleglich behandeln. Än-derungen der Nutzungsart bedürfen der schriftlichen
Zustimmung der Vermieterin.

 

9.2           Untervermietung oder sonstige Gebrauchsüberlassung ist nur mit
schriftlicher Zu-stimmung der Vermieterin gestattet. Bei Firmen gilt ein Wechsel
des Inhabers oder eine Änderung der Gesellschaftsform als Gebrauchsüberlassung.
Die Vermieterin wird ihre Zustimmung nur aus wichtigem Grund verweigern.

 

10.          INSTANDHALTUNG DES MIETOBJEKTES

 

10.1         Die Mieterin übernimmt die gesamte Instandhaltung und
Instandsetzung des Mietobjektes einschließlich der im Mietobjekt vorhandenen
technischen Einrichtungen (Elektro, Heizung, Sanitär etc.), hinsichtlich der Zu-
und Ableitungen bis Anschluss an die zentralen Ver- und Entsorgungsleitungen
innerhalb des Gebäudes.

 

Abweichungen von der bisherigen Ausführungsart bedürfen der schriftlichen
Zustimmung der Vermieterin.

 

Soweit Gewährleistungsansprüche der Vermieterin gegenüber den am Bau Beteiligten
bestehen, ist die Vermieterin verpflichtet, diese Gewährleistungsrechte
zugunsten der Mieterin in Anspruch zu nehmen.

 

10.2         Die Mieterin ist verpflichtet, die Schönheitsreparaturen in
üblichem Umfang und in angemessenen Zeitabständen, spätestens jedoch bei
Beendigung des Mietverhältnisses, durchzuführen. Zu den Schönheitsreparaturen
zählen insbesondere das Tapezieren und Anstreichen der Wände und Decken, das
Reinigen der textilen Bodenbeläge, das Streichen der Heizkörper einschl.
Heizrohre, der Innentüren sowie der Fenster und Außentüren von innen.
Beschädigte oder verschlissene textile Bodenbeläge sind durch die Mieterin zu
erneuern.

 

10.3         Die Vermieterin übernimmt die Instandhaltung des Daches, der
konstruktiven Teile des Gebäudes wie Außenmauern, tragende Innenwände Stützen
und Fundamente, der Fassade, mit Ausnahme der Verglasung der Fenster und Türen,
die den Mietbereich umschließen. Die Vermieterin übernimmt ferner die
Instandhaltung der Ver- und Entsorgungseinrichtungen und –anlagen außerhalb des
Mietobjektes.

 

8

--------------------------------------------------------------------------------


 

10.4         Soweit die Vermieterin zur Behebung von Schäden am Mietobjekt
verpflichtet ist, sind ihr solche Schäden unverzüglich anzuzeigen. Für einen
durch verspätete Anzeige entstandenen weiteren Schaden haftet die Mieterin.

 

10.5         Die Mieterin hat die in ihren Labors notwendigen betrieblichen
Selbstschutzgeräte (z. B. Feuerlöscher) bereitzustellen und diese laufend auf
ihre Kosten zu warten.

 

11.          BAULICHE VERÄNDERUNGEN WÄHREND DER MIETDAUER

 

11.1         Die Mieterin ist berechtigt, die von ihr gemieteten Räume auf ihre
Kosten umzubauen bzw. bauliche Veränderungen vorzunehmen. Bauliche
Veränderungen, die eine behördliche Genehmigung erfordern, bedürfen der
vorherigen schriftlichen Zustimmung der Vermieterin. Die Zustimmung darf nur aus
wichtigen Gründen oder wenn eine spätere anderweitige Nutzung bzw. Vermietung
eingeschränkt wird, verweigert wer-den. Die Beantragung von behördlichen
Genehmigungen sowie deren Kosten ist Sache der Mieterin.

 

11.2         Alle Veränderungen sind durch die Mieterin planerisch zu
dokumentieren.

 

11.3         Sämtliche mit der Veranlassung von baulichen Maßnahmen verbundenen
Gefahren und Risiken trägt die Mieterin.

 

11.4         Die Mieterin hat Um- und Einbauten sowie Einrichtungen, mit denen
sie das Mietob-jekt versehen hat, bei Beendigung des Mietverhältnisses auf
Verlangen der Vermieterin zu beseitigen und den ursprünglichen Zustand
wiederherzustellen. Werden bauliche Veränderungen oder Einrichtungen belassen,
hat die Mieterin keinen Anspruch auf Kostenerstattung..

 

12.          WERBUNG

 

12.1         Die Mieterin hat das Recht, am oder auf dem Mietobjekt ein
Firmenschild in einer dem Gebäude entsprechenden Form auf eigene Kosten
anzubringen. Die Vermiete-rin weist den Platz an und bestimmt die Art der
Ausführung. Die Mieterin haftet für alle Schäden, die durch ihre Werbeanlagen
verursacht werden.

 

12.2         Erforderliche behördliche Genehmigungen hat die Mieterin auf ihre
Kosten zu bean-tragen und zu erfüllen. Bei Beendigung des Mietvertrages sind die
von der Mieterin angebrachten werblichen Anlagen zu entfernen.

 

13.          BETRETEN DER MIETRÄUME DURCH DIE VERMIETERIN

 

13.1         Die Vermieterin oder von ihr beauftragte Personen, auch Kauf- oder
Mietinteressen-ten, können die Mieträume während der Geschäftszeiten betreten;
sie haben sich

 

9

--------------------------------------------------------------------------------


 

nach vorheriger terminlicher Abstimmung bei der Hausverwaltung der Mieterin
anzu-melden.

 

13.2         Die Vermieterin ist berechtigt, auch ohne vorherige terminliche
Abstimmung mit der Mieterin, das Gebäude zu betreten, wenn ein akuter
Gefahrenzustand besteht.

 

14.          BEENDIGUNG DER MIETZEIT

 

14.1         Bei Beendigung der Mietzeit hat die Mieterin das Mietobjekt im
vertragsgemäßen Zustand, vollständig gereinigt und geräumt sowie nach
Durchführung der erforderlichen Schönheitsreparaturen zurückzugeben. Sämtliche
Schlüssel des Mietobjektes - auch selbstangefertigte - sind der Vermieterin zu
übergeben.

 

Kommt die Mieterin den vorstehenden Verpflichtungen trotz Mahnung und
Fristsetzung nicht nach, ist die Vermieterin berechtigt, die erforderlichen
Maßnahmen auf Kosten der Mieterin durchführen zu lassen.

 

14.2         Verzögert sich die Herausgabe des Mietobjektes in vertragsgemäßem
Zustand aus Gründen, die die Mieterin zu vertreten hat, oder nutzt sie das
Mietobjekt nach Beendigung der Mietzeit weiter, so ist sie für die Dauer der
Vorenthaltung zur Zahlung einer Nutzungsentschädigung in Höhe der ortsüblichen
Vergleichsmiete, mindestens jedoch in Höhe des bei Beendigung des
Mietverhältnisses geltenden Mietzinses, sowie der in diesem Vertrag vereinbarten
übrigen Leistungen verpflichtet. Weitergehende gesetzliche Ansprüche der
Vermieterin bleiben hiervon unberührt. Die Rückgabe des Mietobjektes gilt als
erfolgt, wenn ein Rückgabeprotokoll von beiden Vertragsparteien unterzeichnet
ist und alle darin aufgeführten Mängel beseitigt wurden.

 

14.3         Eine Vertragsverlängerung gemäß § 545 BGB bei Fortsetzung des
Mietgebrauchs nach Beendigung des Mietverhältnisses durch die Mieterin wird
ausgeschlossen.

 

15.          SONSTIGES

 

15.1         Die Übertragung von Rechten und Pflichten aus diesem Vertrag durch
die Mieterin bedarf der Zustimmung der Vermieterin. Die Zustimmung darf nur aus
wichtigem Grund verweigert werden.

 

15.2         Soweit Verpflichtungen aus diesem Vertrag nicht kraft Gesetzes auf
den jeweiligen Rechtsnachfolger übergehen, verpflichtet sich jeder Vertragsteil,
die Verpflichtungen auch seinen evtl. Rechtsnachfolgern aufzuerlegen.

 

15.3         Die Vermieterin gewährt keinen Konkurrenzschutz.

 

15.4         Dieser Mietvertrag ersetzt alle bisherigen Mietverträge der
Mieterin MFIC mit der bisherigen Hauptmieterin des ABB-Areals in Lampertheim,
der ABB Gebäudetechnik AG (GTE).

 

10

--------------------------------------------------------------------------------